Citation Nr: 1736521	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  06-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to medication taken for service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1962 to December 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in November 2012 and October 2013 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The Board notes that the Veteran submitted additional evidence after the August 2016 supplemental statement of the case (SSOC) without a waiver of RO consideration.  However, given the favorable nature of the decision herein, there is no prejudice to the Veteran. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's prescription of NSAIDs to manage his service-connected disabilities has aggravated his GERD; as it is not possible to distinguish what degree of aggravation is caused exclusively by the Veteran's NSAID use, all symptoms are attributed as being of service-connected origin. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, secondary to medication taken for service-connected disabilities are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection

The Veteran maintains that he experienced gastric reflux issues as a result of use of Non-Steroidal Anti-Inflammatory (NSAID) medication, to alleviate the pain and inflammation associated with his service-connected musculoskeletal conditions, including herniated disc and ankle issues. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran started taking NSAIDs in the late 1980's, and has been consistently using them.  Specifically, the Veteran stated in his June 2015 statement that as a trained pharmacy technician, with over thirty years of experience in both government and private sector, he opted for continued NSAID use to manage his musculoskeletal conditions rather than to upgrade his medication to a narcotic painkiller, due to the high risk of abuse. 

In regards to whether the Veteran has a current disability, the record demonstrates that the Veteran was diagnosed with GERD in 2007, which he has been managing with the use of Prilosec, to control the symptoms of heartburn, regurgitation, and acid reflux ever since.  

At present, the Veteran is service-connected for bilateral hearing loss, tinnitus, hemorrhoids, degenerative joint disease of the bilateral ankles, left great toe, and back, fracture of the left great toe, and umbilical hernia with scar.  In his February 2017 statement, the Veteran reported that he was prescribed NSAIDs for his herniated discs, and continued on the medication instead of swapping for a stronger narcotic for the pain he experienced.  

As the Veteran has clearly demonstrated the presence of a current disorder, GERD, and the existence of multiple service connected disabilities, in order to prevail on a service connection claim on a secondary basis, there must be medical evidence establishing a connection between the service-connected disabilities and the current disorder, GERD. 

While the medical nexus evidence is essential, the Board finds that as a pharmacy technician, the Veteran has demonstrated some specialized knowledge of these medications including completing the Air Force course in advanced pharmacy.  See November 1974 Military Personnel Record.  As such, the Board finds the Veteran to be credible and competent in his report of the exacerbation of his condition as a result of his continued NSAID use.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

With regards to his service connection claim, the Veteran was afforded a VA examination in January 2011, in which the examiner could not provide an opinion without resorting to mere speculation, citing multiple academic sources without addressing the necessary questions for adjudication.  Subsequently, in January 2013, the Veteran underwent additional VA examination where the examiner noted the Veteran experienced pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  The examiner opined that the Veteran's GERD condition was not related to pain medication, providing essentially the same opinion as the first examiner by not actually addressing the causal relationship, if any, between the Veteran's GERD and pain medications, but rather the origin of the disease in general.  In October 2013, the Board remanded to afford the Veteran an examination that considered the Veteran's lay statements, including the articles of record regarding the correlation between NSAIDs and GERD.

The April 2015 examiner concluded that NSAID use is unlikely to be etiologically related to the Veteran's GERD condition.  To formulate this opinion, he cited a study by National Institutes of Health (NIH) for the proposition that NSAID use is not a causative factor in the development of GERD and that the Veteran's gastrointestinal studies and history do not indicate aggravation of his GERD.  The examiner also cited an insert for ibuprofen which did not indicate GERD as a complication, but did not specifically cite to literature regarding Celebrex which note a greater incidence of GERD than patients on a placebo and may cause irritation of the symptoms associated with the diagnosis of GERD, for instance heartburn.  Further, the August 2016 addendum opinion just affirmed the previous findings offering no additional input.

As the aforementioned medical opinions were insufficient for the Board to rely upon, an additional medical opinion was sought.  In August 2017, a gastroenterologist provided a specialist medical opinion addressing the particulars of the Veteran's condition.  The examiner concluded that, while the Veteran's GERD was not caused exclusively by the nearly thirty years of NSAID use, NSAID use more likely than not aggravated his condition of GERD.  The examiner specifically noted that due to other contributory risk factors including obesity, smoking, and presence of a hiatal hernia definitively stating the degree of aggravation caused exclusively by the Veteran's service-connected disabilities, and the medications taken for them would be impossible to quantify. 

To the extent that the medical evidence reflects potential causes of aggravation other than NSAID use, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, and the medications thereof, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, as the August 2017 examiner is unable to determine the extent of aggravation which is caused by the Veteran's prescribed use of NSAIDs for his service-connected disabilities, all symptoms must be attributed to service connection origin.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Consequently, service connection for GERD is warranted.  38 C.F.R. § 3.310. 




ORDER

Service connection for GERD as secondary to medication taken for service-connected disabilities is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


